Cole, J.
This is an appeal from an order denying a motion in arrest of judgment in a strictly criminal action. It has been decided that the statute regulating and governing appeals to this court does not apply to criminal cases, but to civil cases only. State v. Mushied, 12 Wis., 561; In re Murphey, 39 id., 287; City of Boscobel v. Bugbee, 41 id., 64. In accordance with the rule in these cases, this appeal must be dismissed.
By the Court. — It is so ordered.
EyaN, C. J., and LyoN, J., took no part.